ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Greenville Thompson sued for loss of earnings of his son, John Thompson, age 15 years 10 months, an employe of the Marble Cliff Quarries Co., resulting from injuries occasioned from the use of dangerous ma'chinery. The defendant among its defenses set forth compliance with the Workmen’s Compensation Law, application by the employe for compensation, and payment of an award duly made. A reply was filed setting forward that the son was not emancipated for services with defendant and that plaintiff did not consent but objected thereto. A demurrer to the reply was sustained and the petition was dismissed. In' sustaining the judgment of the lower court, the Cqurt of Appeals held:
1 Under 1465-93 GC. a minor is sui juris regardless of whether he is legally or illegally employed and cannot maintain an independent action for damages after he has applied for and received compensation.
2. 1465-93 GC. was evidently intended to abrogate the collateral actions in Workmen’s Compensation cases and to abolish the common law right of the father to sue for loss of services and wages; therefore the instant action cannot be maintained.
3. Although a parent may have a right to the services and wages of his minor son, yet that right is not a property or vested right and is subject to statutory changes in the interest of the child or of the public welfare.
4. While the father has a natural right to the custody of his minor child, yet the regulation and control of that right is vested in the legislature, and where the legislature has abolished that right to a certain extent (1465-93 GC.), the wisdom- or propriety of such a measure cannot be altered or changed by the court.